Membership of Parliament
(IT) Mr President, ladies and gentlemen, I should just like to make an observation to be included in the Minutes. Since the decisions of the Italian authorities in relation to changing the representatives of Members elected in Italy refer to the 2004 elections, I do not believe it is appropriate for it all to take effect from 8 November. It is likely that the change should be backdated and I believe that this should be examined by the competent committee of this House.
We take note of your observation. I do not know what its legal implications are, but the Secretariat will look into it and, if necessary, pass it on to the most appropriate committee to examine how well-founded your observation is.